Citation Nr: 1506804	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO. 12-12 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an effective date earlier than March 8, 2010 for entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2004 to August 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal for a higher initial rating for PTSD, the matter of unemployability due to service-connected disabilities has been raised by the record.  The TDIU claim has been recognized as part and parcel of the initial rating appeal and it is for appellate consideration.  Accordingly, the issues for Board consideration are as listed on the title page of this decision.

In his May 2012 substantive appeal, the Veteran indicated that he wished to appeal the effective date of service-connected PTSD.  However, he went on to mention that his back, neck, and shoulders continued to hurt.  The RO subsequently sent a letter to the Veteran in July 2013 seeking to clarify which issues he wished to appeal.  In an August 2013 response, the Veteran stated that all he was seeking was an earlier effective date for PTSD.  The Board finds that he has limited his appeal to entitlement to an evaluation for PTSD prior to March 8, 2010.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The Veteran has been in receipt of the maximum schedular rating for PTSD throughout the period on appeal.

2. The September 2008 rating decision denied the Veteran's claim for service connection for PTSD and the record does not indicate the Veteran filed a timely Notice of Disagreement (NOD) to that decision, nor was any new and material evidence submitted within the appeal period.

3. The Veteran filed a new claim for entitlement to service connection for PTSD on March 8, 2010.


CONCLUSIONS OF LAW

1.  The September 2008 rating is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The criteria for an effective date earlier than March 8, 2010 for the establishment of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2010 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran.

Additionally, VA examinations were conducted in June 2010, March 2011, and February 2012 and January 2013 in connection with the Veteran's claim.  Review of the VA examination reports reflect that they are adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  Pertinent symptoms and degrees of impairment are recorded.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

IV. Effective date for service connection

The Veteran has asserted that he is entitled to a 100 percent rating for PTSD prior to March 8, 2010.  In support of his claim, the Veteran alleges that he was diagnosed with PTSD in service and subsequently filed for service connection within one year of separation.  The Veteran reasons that he should therefore be entitled to service connection and a rating from the date of separation.

The record reflects that the Veteran initially claimed entitlement to service connection in July 2007.  He was subsequently scheduled for a VA examination in September 2008.  The Veteran did not report to this examination and the regional office in Oakland, California denied his claim in a September 2008 decision.  The Veteran did not appeal this decision nor was new evidence received during the one year appeal period.  The decision became final in September 2009.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In March 2010 the Veteran submitted a new claim for service connection for PTSD.  Service connection was granted in the November 2010 rating decision, with a 30 percent evaluation.  A 100 percent evaluation was later assigned for the entire period on appeal by the May 2011 rating decision on appeal.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation from service, else, it is (at the earliest) whenever the Veteran eventually filed a claim.  38 C.F.R. § 3.400(b)(2).  Moreover, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Here, the Veteran initially filed a claim for benefits in July 2007.  However, as described, his claim was denied in the September 2008 rating decision, which the Veteran did not appeal.  The September 2008 determination is final and binding in the absence of a showing of CUE - which has not been alleged, certainly not with the required specificity of pleading, much less actually shown as having occurred.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  See also Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

As described, the Veteran is already in receipt of the maximum possible rating for the entire period on appeal.  Absent a specific allegation and finding of CUE, the Board simply cannot award an effective date earlier than the date on which the Veteran's claim to re-open was received.  As the Veteran has not specifically asserted CUE in the September 2008 rating decision, his claim for an earlier effective date must be denied.


ORDER

Entitlement to service connection for PTSD prior to March 8, 2010 is denied.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's TDIU claim.

The Veteran's claim for TDIU was adjudicated in the May 2011 rating decision on appeal.  However, the RO denied the claim on the grounds that since the Veteran had been granted a 100 percent evaluation for PTSD, a claim for TDIU was moot.  

In Bradley v. Peake, the United States Court of Appeals for Veterans Claims, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC ) under 38 U.S.C. § 1114(s) (West 2002) by having an "additional" disability of 60 percent or more ("housebound" rate)).

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.

Based on the Court's decision in Bradley, remand is necessary in order to adjudicate the Veteran's claim for a TDIU based on his service-connected disabilities other than PTSD.  In this light the Board notes that in addition to being service-connected for PTSD, the Veteran is also in receipt of a 40 percent rating for cervical myelopathy of the right upper extremity, a 20 percent rating for lumbago, a 20 percent rating for degenerative disc disease of the cervical spine, a 20 percent rating for cervical myelopathy of the left upper extremity, a 10 percent rating for left and right chronic ankle sprains, a 10 percent rating for tinnitus, and a 10 percent rating for right lower extremity sciatica.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from January 2012 to the present.  All attempts to obtain these records should be documented.

2. Thereafter, complete any additional evidentiary development necessary to adjudicate the claim of entitlement to a TDIU at any time during the rating period (from March 2010, to the present), to include, if deemed warranted by new evidence, obtaining appropriate medical opinions (retroactive and/or contemporary) from an appropriate VA physician and/or vocational expert. 

3. Notify the Veteran that he must report for any scheduled examinations and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4. After undertaking the development above, readjudicate the Veteran's claim for TDIU.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


